                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  JERRY MILLER,                                   )
                                                  )
          Plaintiff,                              )
                                                  )
  v.                                              )    Case No. 3:19-cv-00308-TAV-DCP
                                                  )
  COCKE COUNTY, TENNESSEE, et al.                 )
                                                  )
                                                  )
          Defendants.                             )

                NOTICE OF WITHDRAWAL OF COUNSEL FOR PLAINTIFF

       Under Local Rule 83.4(f), the undersigned attorneys, Dan Channing Stanley and Richard

 Everett Collins, and the law firm of Stanley, Kurtz & Collins, PLLC, give notice hereby of their

 withdrawal as counsel of record for Plaintiff in this action. Plaintiff will continue to be

 represented by attorneys Darren Berg and Russell Egli.



                                                 Respectfully submitted,


                                                 /s/Richard E. Collins_________
                                                 Richard E. Collins (TN Bar No. 024368)

                                                 /s/Dan Channing Stanley
                                                 Dan Channing Stanley (TN Bar NO. 021002)

                                                 STANLEY, KURTZ & COLLINS, PLLC
                                                 422 S. Gay Street, Third Floor
                                                 Knoxville, TN 37902
                                                 (865) 522-9942
                                                 (865) 522-9945 fax




                                                   1

Case 3:19-cv-00308-TAV-DCP Document 38 Filed 01/15/20 Page 1 of 2 PageID #: 191
                                    CERTIFICATE OF SERVICE
      I hereby certify that I have this 15th day of January, 2020, filed a true and correct copy of
 the foregoing electronically. Notice of this filing will be sent by operation of the Court’s
 electronic filing system to all parties indicated on the electronic filing receipt. All other parties
 will be served by regular U.S. mail. Parties may access this filing through the Court’s electronic
 filing system.


                                                /s/Richard E. Collins
                                                Richard E. Collins




                                                   2

Case 3:19-cv-00308-TAV-DCP Document 38 Filed 01/15/20 Page 2 of 2 PageID #: 192
